DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      Claim Status
Claims 1, 11, 15 and 17-20 have been amended. Claims 7-8 have been cancelled. Claims 1-6 and 9-20 remain pending and are ready for examination.


Double Patenting
Claims 1-6 and 9-20 of this application is patentably indistinct from claims 1-20 of Application No. 15/661,323 Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application #15/929,725
Application #15/661,323
Claim 1:
A device comprising: a tracker to:
receive a write request that is acknowledged upon receipt by a destination media controller without waiting for achievement of persistence of write data associated with the write request;







add an identifier of the destination media controller to a tracking structure in response to the identifier not already being present in the tracking structure; 



select, based on a predetermined policy, at least one media controller identified by the tracking structure; 



and send a request to persist write operations to the selected at least one media controller identified by the tracking structure.

Claim 1:
A device comprising: a processor: and
a non-transitory storage medium storing instructions executable on the processor
to: send a write request to a destination media controller: receive, from the destination media controller, an acknowledgment of the write request that is acknowledged upon receipt of the write request by the destination media controller prior to without waiting for achievement of persistence of write data associated with the write request;


add an identifier of the destination media controller to a tracking structure in response to the identifier not already being present in the tracking structure; 



Claim 7:
determine whether the tracking structure is within a threshold of being full; 
Claim 8:
select an identifier of the at least one media controller based on a predetermined policy.

Claim 1:
and send a request to persist write operations to media controllers identified by the tracking structure.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claim limitation of independent claim 1 “add an identifier of the destination media controller to a tracking structure in response to the identifier not already being present in the tracking structure; and responsive to determining that the tracker structure is within a threshold of being full: select, based on a predetermined policy, at least one media controller identified by the tracking structure” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  In accordance with some implementations of the present disclosure, a tracker can be used to efficiently track, for a given requester, media controllers to which standard write request(s) has (have) been sent since the last time a persistent flush request was sent by the given requester. The tracker uses a tracking structure (in the form of a list, a table, or any other type of data structure) that can store identifiers of media controllers to which standard write requests have been sent. In a system that is capable of including a large number of media controllers, the tracking structure can be of a size that does not allow the tracking structure to store identifiers of all possible media controllers. It may be impractical to implement a tracking structure that is large enough to store identifiers of all possible media controllers in a large system. Moreover, managing a large tracking structure can be associated with higher overhead in terms of system resource usage). The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Publication No. 2017/0315728 -- "Zheng") in view of Huang (US Publication No. 2015/0378606) in further view of Noeldner (US Publication No. 2011/0131375 – “Noeldner”).

Regarding claim 1, Zheng teaches A device comprising: a tracker to: receive a write request that is acknowledged upon receipt by a destination media controller without waiting for achievement of persistence of write data associated with the write request; (Zheng paragraph [0043], FIG. 4 illustrates an I/O (e.g., write) path 400 of the storage I/O stack 300 for processing an I/O request, e.g., a SCSI write request 410. The write request 410 may be issued by host 120 and directed to a LUN stored on the storage arrays 150 of the cluster 100. Illustratively, the protocol layer 320 receives and processes the write request by decoding 420 (e.g., parsing and extracting) fields of the request, e.g., LUN ID, LBA and length (shown at 413), as well as write data 414. The write request is sent to a controller (i.e., LUN) and an ACK is sent before persistence is achieved, see paragraph [0037], records the request into a persistent write-back cache 380, illustratively embodied as a log whose contents can be replaced randomly, e.g., under some random access replacement policy rather than only in log fashion, and returns an acknowledgement to the host 120 via the protocol layer 320). Zheng paragraph [0037], That is, the write-back cache may be structured as a log. In an embodiment, a copy of the write-back cache may be also maintained in the memory 220 to facilitate direct memory access to the storage controllers. Write requests can be sent directly to the storage controllers) and send a request to persist write operations to the selected at least one media controller identified by the tracking structure (Zheng paragraph [0037], Illustratively, dedicated logs may be maintained by the various layers of the storage I/O stack 300. For example, a dedicated log 335 may be maintained by the persistence layer 330 to record the I/O parameters of an I/O request as equivalent internal, i.e., storage I/O stack, parameters, e.g., volume ID, offset, and length. In the case of a write request, the persistence layer 330 may also cooperate with the NVRAM 280 to implement the write-back cache 380 configured to store the write data associated with the write request. Notably, the write data for the write request may be physically stored in the log355 such that the cache 380 contains the reference to the associated write data. That is, the write-back cache may be structured as a log. In an embodiment, a copy of the write-back cache may be also maintained in the memory 220 to facilitate direct memory access to the storage controllers. A log is kept (tracker) identifying the write requests which are sent a flush request to persist several write operations at once, which is implemented by the I/O parameters, one implementation is done by using several storage controllers).
add an identifier of the destination media controller to a tracking structure in response to the identifier not already being present in the tracking structure.
However, Huang teaches add an identifier of the destination media controller to a tracking structure in response to the identifier not already being present in the tracking structure; (Huang claim 13, responsive to receiving the request message, sending an acknowledgement message to the extended NVMe controller indicating acknowledgement of the request and storing a mapping of the associated network address of the extended NVMe controller and the available NVMe identifier. In response to the write request, store a mapping address and available (i.e., not previously used) ID of the receiving controller in a structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng with those of Huang. Huang teaches storing an ID (i.e., address) of a controller corresponding to a write request which helps the system keep track of the controllers and allow for direct I/O operations, speeding up the process (Huang paragraph [0006], NVMe provides a direct I/O access to local non-volatile memory. Using NVMe, the latency of read and write operations is reduced, compared with connecting over traditional I/O interfaces, such as SAS (Serial SCSI) or SATA (Serial ATA)).

Zheng in view of Huang does not teach responsive to determining that the tracker structure is within a threshold of being full: select, based on a predetermined policy, at least one media controller identified by the tracking structure.
However, Noeldner teaches responsive to determining that the tracker structure is within a threshold of being full: select, based on a predetermined policy, at least one media controller identified by the tracking structure; and (Noeldner paragraph [0068], ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. Typically, TASK SET FULL status indicates that a given initiator has reached the hardware limit of active commands for that particular initiator. When an initiator receives a TASK SET FULL indication, the initiator might reduce its queue depth to avoid going over the limit of active commands for media controller 104. Here, the media controller can be chosen based on the threshold of being full based on a command count associated with each media controller. A new media controller may be selected when the status changes to a "Task Set Full" status, which indicates the predetermined policy. Also see Noeldner paragraphs [0069-0071]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Noeldner. Noeldner teaches using a predetermined policy of command queuing and counting in order to determine a busy or available status for given media controllers. This policy is then used to determine when to select a new media controller for a given command or operation. This method will improve the reliability and functionality of the system by ensuring proper diversification of resources and preventing the overworking of a single media controller (Noeldner paragraph [0073], As described herein, resource availability might typically be determined based upon the total number of commands that have been received and a maximum number of commands allowed in the system, the maximum queue depth. Embodiments of the present invention might alternatively make this determination based upon i) a minimum number of commands per initiator, which prevents any single initiator from being locked out while a different initiator consumes all available resources, ii) a maximum number of commands per initiator, which balances available resources between initiators, and iii) the maximum queue depth of all allowed commands in the system. Embodiments of the present invention also provide that the number of active initiators is programmable, and that the minimum and maximum number of commands per initiator and the maximum queue depth, are also programmable. The number of allowed commands per initiator is based upon the total number of initiators supported, and the total resources available within media controller 104. If a smaller number of initiators are supported, then more resources are made available to each initiator, if appropriate. Resources might be dynamically re-allocated depending upon system characteristics).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Jenne et al. (US Publication No. 2018/0032439 -- "Jenne").

	Regarding claim 2, Zheng in view of Huang in further view of Noeldner teaches The device of claim 1, wherein the tracker is to: add the identifier of the destination media controller to the tracking structure in response to determining that the write request is targeted to a persistent memory region and the identifier not already being present in the tracking structure (Huang claim 13, responsive to receiving the request message, sending an acknowledgement message to the extended NVMe controller indicating acknowledgement of the request and storing a mapping of the associated network address of the extended NVMe controller and the available NVMe identifier. In response to the write request, store a mapping address and available (i.e., not previously used) ID of the receiving controller in a structure. The write requests only concerns NVM write requests which is a write request to persistent memory).
	Zheng in view of Huang in further view of Noeldner does not teach determine whether the write request is targeted to a persistent memory region.
	However, Jenne teaches determine whether the write request is targeted to a persistent memory region, (Jenne Figure 6; reference/step #604, paragraph [0088], if (at 604) a write to a cache line targets persistent memory, the method continues at 606. Otherwise ... The method determines if the write request is targeted to persistent memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of Jenne. Jenne teaches specifically determining whether the write request is to persistent memory or not, which allows the system more flexibility and can help save tracker space for write requests that don’t need to be flushed to persistent memory (Jenne paragraph [0085], the approach described above may provide an information handling system with the flexibility to set threshold values for modified cache lines or modified cache lines targeted to persistent memory for the caches in its cache hierarchy).

Regarding claim 3, Zheng in view of Huang in further view of Noeldner in further view of Jenne teaches The device of claim 2, wherein the tracker is to further: receive a further write request to a further destination media controller; (Zheng paragraph [0083], setting of the flag manifests establishment of a barrier delimiting I/O requests (i.e., I/O requests received before establishment of the barrier are permitted on the LUN). Until a flag is set to stop the I/O/write requests, they will continue to be permitted and received by the system) determine whether the further write request is targeted to a persistent memory region; (Jenne Figure 6; reference/step #604, paragraph [0088], if (at 604) a write to a cache line targets persistent memory, the method continues at 606. Otherwise ... The method determines if the write request is and in response to determining that the further write request is not targeted to a persistent memory region, decline to update the tracking structure in response to the further write request (Jenne paragraph [0088], In method 600, if (at 604) a write to a cache line targets persistent memory, the method continues at 606. Otherwise, a trigger condition for deciding to flush the cache based on a count of modified cache lines targeted to persistent memory remains unmet, and the method continues (at 604) by waiting for a write to a cache line targeted to persistent memory. When the write request isn't targeted to persistent memory, the systems doesn't update and waits for a persistent write request).


Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Sampathkumar et al. (US Publication No. 2018/0004454 -- "Sampathkumar454").

Regarding claim 4, Zheng in view of Huang in further view of Noeldner teaches The device of claim 1, wherein the tracker is to: determine whether the tracking structure is full; and add the identifier of the destination media controller to the tracking structure in response to determining that the tracking structure is not full (see Huang, as in claim 1).
Zheng in view of Huang in further view of Noeldner does not teach The device of claim 1, wherein the tracker is to: determine whether the tracking structure is full; and add the identifier of the destination media controller to the tracking structure in response to determining that the tracking structure is not full.
However, Sampathkumar454 teaches wherein the tracker is to: determine whether the tracking structure is full; and add the identifier of the destination media controller to the tracking structure in response to determining that the tracking structure is not full (Sampathkumar454 paragraph [0020], The controller may utilize its tracking structure to determine when the last block I/O write request for the submission ID value has been buffered, for example. Once the last block I/O write request for the atomic unit has been buffered, the routine 100 proceeds to step 108 where the controller traverses through the buffer entries for the block I/O write requests and marks them all as valid, allowing the write requests to be flushed to the storage media. If the tracker is determined to not be full, ID's will continue to be added).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of Sampathkumar454. Sampathkumar454 teaches adding the identifier when it has been determined that the structure is not full, which is an obvious step because the ID can only be added when the tracker has not yet been filled.

Claim 20 is the corresponding system claim to the device claims 1 and 4. It is rejected with the same references and rationale.


Claims 9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Sampathkumar (US Publication No. 2018/0357174 – “Sampathkumar174”).

Regarding claim 9, Zheng in view of Huang in further view of Noeldner in further view of Sampathkumar174 teaches The device of claim 1, wherein the tracker is to further: receive a request to commit previous write operations issued by a requester; (Sampathkumar174 paragraph [0085], Some operations can be queued for later updates and cache operations, and some operations can be considered triggering cache operations, such as a triggering cache flush operation 618 (I/O--5 as shown). Using a page for cache metadata flush 622, upon the triggering of a cache flush operation 618, previous and queued non-flushed, non-triggering cache operations 616 can be stored in a page 622, and can be used to update a backing store. Previous write operations can be stored to be used again, see Figure 7 for components such as requester (i.e., I/O bridge/processor)) and in response to receiving the request to commit previous write operations, send a request to persist write operations (Sampathkumar174 paragraph [0084], some operations can be considered triggering cache operations, such as a triggering cache flush operation 618 (I/O--5 as shown). Using a page for cache metadata flush 622, upon the triggering of a cache flush operation 618, previous and queued non-flushed, non-triggering cache operations 616 can be stored in a page 622, and can be used to update a backing store. The operation to the media controllers identified by the tracking structure (see Huang, as in claim 1).

Regarding claim 17, Zheng teaches and a tracker to: for a first write request that is acknowledged upon receipt by a destination media controller without waiting for achievement of persistence of write data associated with the write request, (Zheng paragraph [0043], FIG. 4 illustrates an I/O (e.g., write) path 400 of the storage I/O stack 300 for processing an I/O request, e.g., a SCSI write request 410. The write request 410 may be issued by host 120 and directed to a LUN stored on the storage arrays 150 of the cluster 100. Illustratively, the protocol layer 320 receives and processes the write request by decoding 420 (e.g., parsing and extracting) fields of the request, e.g., LUN ID, LBA and length (shown at 413), as well as write data 414. The write request is sent to a controller (i.e., LUN) and an ACK is sent before persistence is achieved, see paragraph [0037], records the request into a persistent write-back cache 380, illustratively embodied as a log whose contents can be replaced randomly, e.g., under some random access replacement policy rather than only in log fashion, and returns an acknowledgement to the host 120 via the protocol layer 320). Zheng paragraph [0037], That is, the write-back cache may be structured as a log. In an embodiment, a copy of the write-back cache may be also maintained in the memory 220 to facilitate direct memory access to the storage controllers. Write requests can be sent directly to the storage controllers) and in response to a first or second condition being satisfied, send a request to persist write operations to media controllers identified by the tracking structure, (Zheng paragraph [0037], Illustratively, dedicated logs may be maintained by the various layers of the storage I/O stack 300. For example, a dedicated log 335 may be maintained by the persistence layer 330 to record the I/O parameters of an I/O request as equivalent internal, i.e., storage I/O stack, parameters, e.g., volume ID, offset, and length. In the case of a write request, the persistence layer 330 may also cooperate with the NVRAM 280 to implement the write-back cache 380 configured to store the write data associated with the write request. Notably, the write data for the write request may be physically stored in the log355 such that the cache 380 contains the reference to the associated write data. That is, the write-back cache may be structured as a log. In an embodiment, a copy of the write-back cache may be also maintained in the memory 220 to facilitate direct memory access to the storage controllers. A log is kept (tracker) identifying the write requests which are sent a flush request to persist several write operations at once, which is implemented by the I/O parameters, one implementation is done by using several storage controllers) 
Zheng does not teach A system comprising: media controllers to manage access of persistent memory devices; a requester to cause issuance of write requests targeted to the media controllers; add an identifier of the destination media controller to a tracking structure; wherein the first condition being satisfied comprises the tracker determining that the tracker structure is within a threshold of being full; and wherein in response to the first condition being satisfied, the tracker is further to select, based on a predetermined policy, the media controllers identified by the tracking structure.
A system comprising: media controllers to manage access of persistent memory devices; (Huang paragraph [0008], providing a system that enables the access of remote non-volatile memory over an external network (such as Ethernet) using NVMe commands. In one aspect, an extended NVMe controller provides this capability) add an identifier of the destination media controller to a tracking structure; (Huang claim 13, responsive to receiving the request message, sending an acknowledgement message to the extended NVMe controller indicating acknowledgement of the request and storing a mapping of the associated network address of the extended NVMe controller and the available NVMe identifier. In response to the write request, store a mapping address and available (i.e., not previously used) ID of the receiving controller in a structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng with those of Huang. Huang teaches storing an ID (i.e., address) of a controller corresponding to a write request which helps the system keep track of the controllers and allow for direct I/O operations, speeding up the process (Huang paragraph [0006], NVMe provides a direct I/O access to local non-volatile memory. Using NVMe, the latency of read and write operations is reduced, compared with connecting over traditional I/O interfaces, such as SAS (Serial SCSI) or SATA (Serial ATA)).

Zheng in view of Huang does not teach a requester to cause issuance of write requests targeted to the media controllers; wherein the first condition being satisfied comprises the tracker determining that the tracker structure is within a threshold of being full; and wherein in response to the first condition being satisfied, the tracker is further to select, based on a predetermined policy, the media controllers identified by the tracking structure.
However, Noeldner teaches wherein the first condition being satisfied comprises the tracker determining that the tracker structure is within a threshold of being full; and wherein in response to the first condition being satisfied, the tracker is further to select, based on a predetermined policy, the media controllers identified by the tracking structure (Noeldner paragraph [0068], ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. Typically, TASK SET FULL status indicates that a given initiator has reached the hardware limit of active commands for that particular initiator. When an initiator receives a TASK SET FULL indication, the initiator might reduce its queue depth to avoid going over the limit of active commands for media controller 104. Here, the media controller can be chosen based on the threshold of being full based on a command count associated with each media controller. A new media controller may 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Noeldner. Noeldner teaches using a predetermined policy of command queuing and counting in order to determine a busy or available status for given media controllers. This policy is then used to determine when to select a new media controller for a given command or operation. This method will improve the reliability and functionality of the system by ensuring proper diversification of resources and preventing the overworking of a single media controller (Noeldner paragraph [0073], As described herein, resource availability might typically be determined based upon the total number of commands that have been received and a maximum number of commands allowed in the system, the maximum queue depth. Embodiments of the present invention might alternatively make this determination based upon i) a minimum number of commands per initiator, which prevents any single initiator from being locked out while a different initiator consumes all available resources, ii) a maximum number of commands per initiator, which balances available resources between initiators, and iii) the maximum queue depth of all allowed commands in the system. Embodiments of the present invention also provide that the number of active initiators is programmable, and that the minimum and maximum number of commands per initiator and the maximum queue depth, are also programmable. The number of allowed commands per initiator is based upon the total number of initiators supported, and the total resources available within media controller 104. If a smaller number of initiators are supported, then more resources are made available to each initiator, if appropriate. Resources might be dynamically re-allocated depending upon system characteristics).

Zheng in view of Huang in further view of Noeldner does not teach a requester to cause issuance of write requests targeted to the media controllers.
However, Sampathkumar174 teaches a requester to cause issuance of write requests targeted to the media controllers; (Sampathkumar174 paragraph [0017], for every user cache write request and other cache operation, a separate persistent cache metadata input/output (I/O) update operation is issued).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of Sampathkumar174, as described previously.

Regarding claim 18, Zheng in view of Huang in further view of Noeldner in further view of Sampathkumar174 teaches The system of claim 17, wherein the second condition being satisfied comprises the tracker receiving a request from the requester to commit previous write operations issued by a requester (Sampathkumar174 paragraph [0085], Some operations can be queued for later updates and cache operations, and some operations can be considered triggering cache operations, such as a triggering cache flush operation 618 (I/O--5 as shown). Using a page for cache metadata flush 622, upon the triggering of a cache flush operation 618, previous and queued non-flushed, non-triggering cache operations 616 can be stored in a page 622, and can be used to update a backing store. Previous write operations can be stored to be used again, see Figure 7 for components such as requester (i.e., I/O bridge/processor)).

Regarding claim 19, Zheng in view of Huang in further view of Noeldner and in further view of Sampathkumar174 teaches The system of claim 17, wherein in response to the first condition being satisfied, the tracker is further to remove identifiers of the selected media controllers from the tracking structure (Noeldner paragraph [0086], FIG. 8 shows a flow diagram of command tag search algorithm 800 for completing a command and deleting the associated command tag from tag manager 402. At step 802, command tag search algorithm 800 is initiated when a SAS Command is completed by media controller 104 (i.e. when a SAS response frame is transmitted for the command). At step 804, the completed tag ID is provided to tag manager 402 to be removed from pseudo-CAM 606 and later reused by the SAS initiator. At step 806, tag manager 402 performs the hash function to convert the completed tag ID to a starting address of pseudo-CAM 606. At step 808, tag manager 402 reads the TAG COUNT corresponding to the address. The TAG COUNT determines how many addresses need to be searched to determine if a tag overlap exists).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Noeldner. Noeldner teaches removing the selected media FIG. 8 shows a flow diagram of command tag search algorithm 800 for completing a command and deleting the associated command tag from tag manager 402. At step 802, command tag search algorithm 800 is initiated when a SAS Command is completed by media controller 104 (i.e. when a SAS response frame is transmitted for the command). At step 804, the completed tag ID is provided to tag manager 402 to be removed from pseudo-CAM 606 and later reused by the SAS initiator. At step 806, tag manager 402 performs the hash function to convert the completed tag ID to a starting address of pseudo-CAM 606. At step 808, tag manager 402 reads the TAG COUNT corresponding to the address. The TAG COUNT determines how many addresses need to be searched to determine if a tag overlap exists).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Sampathkumar454 in further view of Brennan et al. (US Publication No. 2017/0322611 -- "Brennan").

Zheng in view of Huang in further view of Noeldner in further view of Sampathkumar454 teaches The device of claim 4, wherein the tracker is to further: receive a further write request to a further destination media controller; (Zheng paragraph [0083], setting of the flag manifests establishment of a barrier delimiting I/O requests (i.e., I/O requests received before establishment of the barrier are permitted on the LUN). Until a flag is set to stop the I/O/write requests, they will continue to be permitted and received by the system) in response to determining that the tracking structure is full, (Sampathkumar454 paragraph [0020], The controller may utilize its tracking structure to determine when the last block I/O write request for the submission ID value has been buffered) generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the further destination media controller  (see Huang, as in claim 1).
Zheng in view of Huang in further view of Noeldner in further view of Sampathkumar454 does not teach generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the further destination media controller.
However, Brennan teaches generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the further destination media controller (Brennan paragraph [0039], quiescing the host interface to halt the host computer from submitting additional traditional I/O requests to the standard physical function 334 of the storage device 304 and committing all pending host requests to the persistent store 331. The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331. Stop the normal write requests (further write 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng, Huang, Noeldner and Sampathkumar454 with those of Brennan. Brennan teaches automatically making write requests persistent when the tracker is full, which helps the system maintain data even while flushing/persisting the pending requests (Brennan paragraph [0039], The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of d'Abreu et al. (US Publication No. 2018/0321868 -- "d'Abreu").

Regarding claim 6, Zheng in view of Huang in further view of Noeldner teaches The device of claim 1, wherein the tracker is to further: receive a further write request to the destination media controller; (Zheng paragraph [0083], setting of the flag manifests establishment of a barrier delimiting I/O requests (i.e., I/O requests received before establishment of the barrier are permitted on the LUN). Until a flag is set to stop the I/O/write requests, they will continue to be permitted and received by the  of the destination media controller is already in the tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, decline to update the tracking structure in response to the further write request (see Huang, as in claim 1).
Zheng in view of Huang in further view of Noeldner does not teach determine whether the identifier of the destination media controller is already in the tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, decline to update the tracking structure in response to the further write request.
However, d’Abreu teaches determine whether the identifier of the destination media controller is already in the tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, decline to update the tracking structure in response to the further write request (d'Abreu paragraph [0042], a query can be performed on the table of IDs to determine if the computed ID already exists. If the computed ID already exists in the table of IDs, then it can be determined that the incoming data associated with the computed ID is already stored in the data storage device. If the ID is determined to not be present, no update/action is performed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of d’Abreu. D’Abreu teaches declining to update the tracker if the ID already exists, which is an obvious improvement as updating … to avoid a duplicate copy being stored. Such determination can be utilized to significantly improve the performance of the storage device. This technique is known as "data deduplication").


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Jenne and further in view of d'Abreu.

Regarding claim 11, Zheng in view of Huang in further view of Noeldner teaches A method of a controller, comprising: receiving a write request that is acknowledged upon receipt by a destination media controller without waiting for achievement of persistence of write data associated with the write request; (Zheng paragraph [0043], FIG. 4 illustrates an I/O (e.g., write) path 400 of the storage I/O stack 300 for processing an I/O request, e.g., a SCSI write request 410. The write request 410 may be issued by host 120 and directed to a LUN stored on the storage arrays 150 of the cluster 100. Illustratively, the protocol layer 320 receives and processes the write request by decoding 420 (e.g., parsing and extracting) fields of the request, e.g., LUN ID, LBA and length (shown at 413), as well as write data 414. The write request is sent to a controller (i.e., LUN) and an ACK is sent before persistence is achieved, see paragraph [0037], records the request into a persistent write-back cache 380, illustratively embodied as a log whose contents can be replaced randomly, e.g., under some random access replacement policy rather than only in log fashion, and returns an acknowledgement to the host 120 via the protocol layer 320). Zheng paragraph [0037], That is, the write-back cache may be structured as a log. In an embodiment, a copy of the write-back cache may be also maintained in the memory 220 to facilitate direct memory access to the storage controllers. Write requests can be sent directly to the storage controllers).
Zheng does not teach determining whether an identifier of the destination media controller is already in a tracking structure; in response to determining that the identifier of the destination media controller is not already in the tracking structure, adding the identifier of the destination media controller to the tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, declining to add the identifier of the destination media controller to the tracking structure; and in response to determining that the tracker structure is within a threshold of being full: selecting, based on a predetermined policy, at least one media controller identified by the tracking structure; and sending a request to persist write operations to the selected at least one media controller identified by the tracking structure.
However, Huang teaches determining whether an identifier of the destination media controller is already in a tracking structure; in response to determining that the identifier of the destination media controller is not already in the tracking structure, adding the identifier of the destination media controller to the tracking structure; (Huang claim 13, responsive to receiving the request message, sending an acknowledgement message to the extended NVMe controller indicating acknowledgement of the request and storing a mapping of the associated network address of the extended NVMe controller and the available NVMe identifier. In response to the write request, store a mapping address and available (i.e., not previously used) ID of the receiving controller in a structure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng with those of Huang. Huang teaches storing an ID (i.e., address) of a controller corresponding to a write request which helps the system keep track of the controllers and allow for direct I/O operations, speeding up the process (Huang paragraph [0006], NVMe provides a direct I/O access to local non-volatile memory. Using NVMe, the latency of read and write operations is reduced, compared with connecting over traditional I/O interfaces, such as SAS (Serial SCSI) or SATA (Serial ATA)).

Zheng in view of Huang does not teach determining whether an identifier of the destination media controller is already in a tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, declining to add the identifier of the destination media controller to the tracking structure; and in response to determining that the tracker structure is within a threshold of being full: selecting, based on a predetermined policy, at least one media controller identified by the tracking structure; and sending a request to persist write operations to the selected at least one media controller identified by the tracking structure.
However, Noeldner teaches in response to determining that the tracker structure is within a threshold of being full: selecting, based on a predetermined policy, at least one media controller identified by the tracking structure; (Noeldner paragraph [0068], ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. Typically, TASK SET FULL status indicates that a given initiator has reached the hardware limit of active commands for that particular initiator. When an initiator receives a TASK SET FULL indication, the initiator might reduce its queue depth to avoid going over the limit of active commands for media controller 104. Here, the media controller can be chosen based on the threshold of being full based on a command count associated with each media controller. A new media controller may be selected when the status changes to a "Task Set Full" status, which indicates the predetermined policy. Also see Noeldner paragraphs [0069-0071]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Noeldner. Noeldner teaches using a predetermined policy of command queuing and counting in order to determine a busy or available status for given media controllers. This policy is then used to determine when to select a new media controller for a given command or operation. This method will improve the reliability and functionality of the system by ensuring proper diversification of resources and preventing the overworking of a single media controller (Noeldner paragraph [0073], As described herein, resource availability might typically be determined based upon the total number of commands that have been received and a maximum number of commands allowed in the system, the maximum queue depth. Embodiments of the present invention might alternatively make this determination based upon i) a minimum number of commands per initiator, which prevents any single initiator from being locked out while a different initiator consumes all available resources, ii) a maximum number of commands per initiator, which balances available resources between initiators, and iii) the maximum queue depth of all allowed commands in the system. Embodiments of the present invention also provide that the number of active initiators is programmable, and that the minimum and maximum number of commands per initiator and the maximum queue depth, are also programmable. The number of allowed commands per initiator is based upon the total number of initiators supported, and the total resources available within media controller 104. If a smaller number of initiators are supported, then more resources are made available to each initiator, if appropriate. Resources might be dynamically re-allocated depending upon system characteristics).

Zheng in view of Huang in further view of Noeldner does not teach determining whether an identifier of the destination media controller is already in a tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, declining to add the identifier of the destination media controller to the tracking structure; sending a request to persist write operations  to at least one media controller identified by the tracking structure.
However, Jenne teaches sending a request to persist write operations (Jenne Figure 6; paragraph [0090], the dirty cache lines targeted to persistent memory are flushed to persistent memory, after which the count of dirty cache lines targeted to persistent memory is reset to zero. If the value is within the threshold, then flush all of the operations in the tracking structure to persistent memory) to at least one media controller identified by the tracking structure (see Huang, as in claim 1).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of Jenne. Jenne teaches specifically determining whether the write request is to persistent memory or not, which allows the system more flexibility and can help save tracker space for write requests that don’t need to be flushed to persistent memory (Jenne paragraph [0085], the approach described above may provide an information handling system with the flexibility to set threshold values for modified cache lines or modified cache lines targeted to persistent memory for the caches in its cache hierarchy).

Zheng in view of Huang in further view of Noeldner and further in view of Jenne does not teach determining whether an identifier of the destination media controller is already in a tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, declining to add the identifier of the destination media controller to the tracking structure.
However, d’Abreu teaches determining whether an identifier of the destination media controller is already in a tracking structure; and in response to determining that the identifier of the destination media controller is already in the tracking structure, declining to add the identifier of the destination media controller to the tracking structure (d'Abreu paragraph [0042], a query can be performed on the table of IDs to determine if the computed ID already exists. If the computed ID already exists in the table of IDs, then it can be determined that the incoming data associated with the computed ID is already stored in the data storage device. If the ID is determined to not be present, no update/action is performed).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of d’Abreu. D’Abreu teaches declining to update the tracker if the ID already exists, which is an obvious improvement as updating … to avoid a duplicate copy being stored. Such determination can be utilized to significantly improve the performance of the storage device. This technique is known as "data deduplication").

Regarding claim 12, Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu teaches The method of claim 11, further comprising: wherein the adding of the identifier of the destination media controller to the tracking structure (Huang claim 13, responsive to receiving the request message, sending an acknowledgement message to the extended NVMe controller indicating acknowledgement of the request and storing a mapping of the associated network address of the extended NVMe controller and the available NVMe identifier. In response to the write request, store a mapping address and available (i.e., not previously used) ID of the receiving controller in a structure. The write requests only concerns NVM write requests which is a write request to persistent memory) is further responsive to determining that the write request is to a persistent memory region  (Jenne Figure 6; reference/step #604, paragraph [0088], if (at 604) a write to a cache line targets persistent memory, the method continues at 606. Otherwise ... The method determines if the write request is targeted to persistent memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Jenne. Jenne teaches specifically determining whether the the approach described above may provide an information handling system with the flexibility to set threshold values for modified cache lines or modified cache lines targeted to persistent memory for the caches in its cache hierarchy).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner as applied to claim 1 above, and further in view of Algieri et al. (US Publication No. 2018/0276142 -- "Algieri").

Regarding claim 10, Zheng in view of Huang in further view of Noeldner teaches The device of claim 1, wherein the tracker is to: receive a further write request to the destination media controller while the request to persist write operations is pending; generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the destination media controller.
Zheng in view of Huang in further view of Noeldner does not teach The device of claim 1, wherein the tracker is to: receive a further write request to the destination media controller while the request to persist write operations is pending; generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the destination media controller.
However, Algieri teaches receive a further write request to the destination media controller while the request to persist write operations is pending; generate a persistent write request in place of the further write request; and send the persistent write request instead of the further write request to the destination media controller (Algieri paragraph [0011], in response to receiving the notification, freeze a cache of the storage array and flush data in the cache to a persistent storage. The instructions, when executed, also cause the processing resource to receive first data in a first host write request from a host device, send a write request complete signal to the host device, and flush the first data to the persistent storage. The system receives a notification to flush the write operations, and the data received during the flush will automatically be converted to a persistent write request, written directly to persistent memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner with those of Algieri. Algieri teaches the concept of automatically converted a further write request to a persistent write request, which will ensure that even while requests are pending, no data will be lost and that consistency is kept among ordered requests (Algieri paragraph [0009], a failure of the first controller node means that only the cache of the second controller node is accessible. A storage array that remains in write-back mode after the failure of the first controller node may add additional write requests, N+5, N+6, etc. to its cache. These "new" write requests, which occurred after the problem in the storage array, may then be flushed to the persistent storage before N, N+1, and N+3).


Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner and in further view of Jenne and further in view of d’Abreu as applied to claim 11, and further in view of Sampathkumar454.

Regarding claim 13, Zheng in view of Huang in further view of d’Abreu teaches The method of claim 11, further comprising: determining whether the tracking structure is full; and wherein the adding of the identifier of the destination media controller to the tracking structure is further responsive to determining that the tracking structure is not full (see Huang, as in claim 11).
Zheng in view of Huang in further view of d’Abreu does not teach determining whether the tracking structure is full; and wherein the adding of the identifier of the destination media controller to the tracking structure is further responsive to determining that the tracking structure is not full.
However Sampathkumar454 teaches determining whether the tracking structure is full; and wherein the adding of the identifier of the destination media controller to the tracking structure is further responsive to determining that the tracking structure is not full (Sampathkumar454 paragraph [0020], The controller may utilize its tracking structure to determine when the last block I/O write request for the submission ID value has been buffered, for example. Once the last block I/O write request for the atomic unit has been buffered, the routine 100 proceeds to step 108 where the controller traverses through the buffer entries for the block I/O write requests and marks them all as valid, allowing the write requests to be flushed to the storage media. If the tracker is determined to not be full, ID's will continue to be added).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang with those of Sampathkumar454. Sampathkumar454 teaches adding the identifier when it has been determined that the structure is not full, which is an obvious step because the ID can only be added when the tracker has not yet been filled.

Regarding claim 16, Zheng in view of Huang in further view of d’Abreu in further view of Sampathkumar454 teaches The method of claim 11, further comprising: receiving a request to commit previous write operations issued by a requester; (Sampathkumar paragraph [0085], Some operations can be queued for later updates and cache operations, and some operations can be considered triggering cache operations, such as a triggering cache flush operation 618 (I/O--5 as shown). Using a page for cache metadata flush 622, upon the triggering of a cache flush operation 618, previous and queued non-flushed, non-triggering cache operations 616 can be stored in a page 622, and can be used to update a backing store. Previous write operations can be stored to be used again) and in response to receiving the request to commit previous write operations, sending a request to persist write operations to the media controllers identified by the tracking structure (Sampathkumar paragraph [0084], some operations can be considered triggering cache operations, such as a triggering cache flush operation 618 (I/O--5 as shown). Using a page for cache metadata flush 622, upon the triggering of a cache flush operation 618, previous and queued non-flushed, non-triggering cache operations 616 can be stored in a page 622, and can be used to update a backing store. The operation can trigger a cache flush which would persist all of the writer operations previously identified that are currently non-persistent).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner in further view of Jenne and in further view of d’Abreu as applied to claim 11, and further in view of Sampathkumar454 in further view of Brennan.

Regarding claim 14, Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu teaches The method of claim 11, further comprising: receiving a further write request to a further destination media controller; (Zheng paragraph [0083], setting of the flag manifests establishment of a barrier delimiting I/O requests (i.e., I/O requests received before establishment of the barrier are permitted on the LUN). Until a flag is set to stop the I/O/write requests, they will continue to be permitted and received by the system) and sending the persistent the further destination media controller, wherein the further destination media controller is to acknowledge the persistent write request in response to achieving persistence of write data associated with the further write request (see Huang, as in claim 11).
Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu does not teach in response to determining that the tracking structure is full, generating a persistent write request in place of the further write request; and sending the persistent write request instead of the further write request to the further destination media controller, wherein the further destination media controller is to acknowledge the persistent write request in response to achieving persistence of write data associated with the further write request.
However, Sampathkumar454 teaches wherein the further destination media controller is to acknowledge the persistent write request in response to achieving persistence of write data associated with the further write request (Sampathkumar454 paragraph [0001], Upon marking the buffer entries corresponding to each of the plurality of block I/O writes as having a valid state, successful completion of the list of block I/O write requests is acknowledged to the requester. The write request is marked as valid, flushed to persistent memory, and then an acknowledgement is sent).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng and Huang and Noeldner, Jenne and d’Abreu with those of Sampathkumar454. Only acknowledging the persistent write request once it has been successfully written to The driver may further utilize the tracking structure to track the submission of each block I/O write request in the list to ensure that the request is only completed to the requester when all of the individual block I/O write requests have been completed successfully. The device driver may then submit each block I/O write request in the list to the controller of the storage device for execution. According to embodiments, the driver further submits the atomic linkage identifiers with each block I/O write request to the controller).

Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu in further view of Sampathkumar454 does not teach in response to determining that the tracking structure is full, generating a persistent write request in place of the further write request; and sending the persistent write request instead of the further write request to the further destination media controller.
However, Brennan teaches in response to determining that the tracking structure is full, generating a persistent write request in place of the further write request; and sending the persistent write request instead of the further write request to the further destination media controller (Brennan paragraph [0039], quiescing the host interface to halt the host computer from submitting additional traditional I/O requests to the standard physical function 334 of the storage device 304 and committing all pending host requests to the persistent store 331. The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331. Stop the normal write requests (further write requests) and convert all the pending write requests to persistent write requests to be stored directly into persistent memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng, Huang, d’Abreu and Sampathkumar454 with those of Brennan. Brennan teaches automatically making write requests persistent when the tracker is full, which helps the system maintain data even while flushing/persisting the pending requests (Brennan paragraph [0039], The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu as applied to claim 11, and further in view of Brennan.

Regarding claim 15, Zheng in view of Huang in further view of Noeldner in further view of Jenne in further view of d’Abreu teaches The method of claim 11, further comprising: determining whether the tracking structure is within the threshold of being full; wherein in response to determining that the tracking structure is within the threshold of being full, the method further comprises: (Noeldner paragraph ILT 404 also provides an overall SAS command queue counter to track the overall maximum queue depth of media controller 104 to indicate TASK SET FULL or BUSY when a new command is received. The overall maximum queue depth is maximum number of active commands allowed be media controller 104. As described herein, for embodiments of the present invention, the maximum queue depth of media controller 104 might be 128 active commands. Typically, BUSY status indicates that ILT 404 cannot accept the new command because of a temporary hardware restriction, such as command FIFO 323 being full. When an initiator receives a BUSY indication, the initiator might try to send the same command again later. Typically, TASK SET FULL status indicates that a given initiator has reached the hardware limit of active commands for that particular initiator. When an initiator receives a TASK SET FULL indication, the initiator might reduce its queue depth to avoid going over the limit of active commands for media controller 104. Here, the media controller can be chosen based on the threshold of being full based on a command count associated with each media controller. A new media controller may be selected when the status changes to a "Task Set Full" status, which indicates the predetermined policy. Also see Noeldner paragraphs [0069-0071]) sending a request to persist write operations to at least one media controller identified by the tracking structure, removing an identifier of the at least one media controller from the tracking structure (Huang claim 15, responsive to receiving a release message from the extended NVMe controller, removing an existing mapping between the network address of the extended NVMe controller and the NVMe identifier for the extended NVMe controller).
sending a request to persist write operations to at least one media controller identified by the tracking structure
However, Brennan teaches sending a request to persist write operations to at least one media controller identified by the tracking structure (Brennan paragraph [0039], quiescing the host interface to halt the host computer from submitting additional traditional I/O requests to the standard physical function 334 of the storage device 304 and committing all pending host requests to the persistent store 331. The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331. Stop the normal write requests (further write requests) and convert all the pending write requests to persistent write requests to be stored directly into persistent memory).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Zheng, Huang, Noeldner, Jenne, d’Abreu with those of Brennan. Brennan teaches automatically making write requests persistent when the tracker is full, which helps the system maintain data even while flushing/persisting the pending requests (Brennan paragraph [0039], The DRAM write flush driver 325 can present write requests to the storage device 304 to preserve the DRAM data to the persistent store 331).



Response to Arguments
Applicant’s arguments, see page 2 (numbered page 10), filed March 31st, 2021, with respect to Claim 20 have been fully considered and are persuasive.  The Claim Objection of Claim 20 has been withdrawn. 

Applicant’s arguments, see pages 2-5 (numbered pages 10-13) filed March 31st, 2021, with respect to the rejection(s) of claim(s) 1-6 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zheng in view of Huang as applied to claim 1 above, and further in view of Noeldner (US Publication No. 2011/0131375 – “Noeldner”).

The Noeldner reference has been used to teach the previously dependent limitations corresponding to the determination of the threshold of the tracking structure, as well as the selection of a media controller according to said tracking structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./           Examiner, Art Unit 2136  

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136